ACCEPTED
                                                                                        05-14-01254-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                 10/20/2015 12:00:34 PM
                                                                                             LISA MATZ
                                                                                                 CLERK




                         NO. 05-14-01254-CV
                                                                   FILED IN
                                                            5th COURT OF APPEALS
                  IN THE COURT OF APPEALS                       DALLAS, TEXAS
               FOR THE FIFTH DISTRICT OF TEXAS             10/20/2015 12:00:34 PM
                          AT DALLAS                               LISA MATZ
                                                                    Clerk


                      MARTIN L. GRAMAN, Appellant

                                    v.

                    JASON L. GRAMAN, Appellee


On Appeal from the 4 l 6th Judicial District Court of Collin County, Texas
                       Cause No. 416-51105-2012


 UNOPPOSED MOTION TO POSTPONE ORAL .ARGUMENT OF APPELLANT



                            Jeffrey Goldfarb
                        Texas Bar No. 00793820
                            GOLDFARB PLLC
                            Saint Ann Court
                      2501 N. Harwood, Suite 1801
                          Dallas, Texas 75201
                          Tel.: (214) 583-2233
                          Fax: (214) 583-2234
                      jgoldfarb@goldfarbpllc.com
                                                                      . .. .      . .,, ..




TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Rule 10.5(c) of the Texas Rules of Appellate Procedure, Appellant

Martin L. Graman ("Appellant") seeks a postponement of oral argument in this case.

In support of this Motion, Appellant would respectfully show the Court the

following:

      1.     Oral argument is currently set on December 15, 2015 at 10:00 a.m.

      2.     Appellant seeks a postponement of oral argument to a later date.

      3.     Counsel for Appellant seeks to postpone the oral argument due to

demands placed on him by other matters, namely: Counsel Jeffrey Goldfarb is set

for a day-long evidentiary hearing in Florida state court in Miami, Florida on

December 14, 2015.

      4.     This Motion is not being filed for purposes of delay, but rather so that

justice may be done in this case.

      5.     This Motion is agreed to by all parties.

                                      PRAYER

      Appellant Martin L. Graman respectfully asks the Court grant this Motion and

postpone oral argument set for December 15, 2015 at 10:00 a.m. to a later date.




APPELLANT'S UNOPPOSED MOTION TO POSTPONE ORAL ARGUMENT                          Page2
 •'
                                               '"                      .




Dated: October 20, 2015             Respectfully submitted,


                                    By: Isl Jeffrey Goldfarb
                                       Jeffrey Goldfarb
                                       State Bar No. 00793820
                                       GOLDFARB PLLC
                                        Saint Ann Court
                                       2501 N. Harwood Street, Suite 1801
                                       Dallas, TX 75201
                                       Phone: 214.583.2333
                                       Fax: 214.583.2234
                                       jgoldfarb@goldfarbpllc.com

                                    ATTORNEYS FOR APPELLANT
                                    MARTIN L. GRAMAN




APPELLANT'S UNOPPOSED MOTION TO POSTPONE ORAL ARGUMENT               PageJ
                      CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with W. "Trey" R. Dyer, III, counsel for
Appellee Jason L. Graman, regarding the relief sought in this Motion. Mr. Dyer
stated that his client was unopposed to the relief sought herein.

                                               Isl Jeffrey Goldfarb
                                             Jeffrey Goldfarb

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
on the following counsel in accordance with the Texas Rules of Civil Procedure on
October 20, 2015:

W. "Trey" R. Dyer III
CHERRYPETERSENLANDRY ALBERTLLP
8350 North Central Expressway
Suite 1500
Dallas, Texas 75206-1632

                                               Isl Jeffrey Goldfarb
                                             Jeffrey Goldfarb




APPELLANT'S UNOPPOSED MOTION TO POSTPONE ORAL ARGUMENT                         Page4